290 F.2d 380
Otto L. CAPASSO and Ann W. Capasso, Appellants,v.Frank Webb LOOPS, Appellee.
No. 16184.
United States Court of Appeals District of Columbia Circuit.
Argued April 10, 1961.
Decided May 4, 1961.
Petition for Rehearing En Banc Denied May 23, 1961.

Appeal from the United States District Court for the District of Columbia; Matthew F. McGuire, Judge.
Mr. Norman H. Heller, Washington, D. C., for appellants.
Mr. Frank F. Roberson, Washington, D. C., with whom Mr. James A. Belson, Washington, D. C., was on the brief, for appellee.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment in the District Court on a jury verdict entered in a personal injury case.


2
Appellant [plaintiff] complains of the admission, on cross-examination, of certain evidence, of the admission into evidence of a certain traffic regulation and the refusal to admit in evidence another regulation, and of certain rulings in connection with the court's charge.


3
Our examination of the record convinces us that, under the circumstances of this case, there exists no error affecting substantial rights.


4
Affirmed.